Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 1 of 19 Page ID #:142



    1   DYKEMA GOSSETT LLP
        BRIAN H. NEWMAN, State Bar No. 205373
    2    BNewman@dykema.com
        HAKOP STEPANYAN, State Bar No. 296782
    3    HStepanyan@dykema.com
        333 South Grand Avenue, Suite 2100
    4   Los Angeles, California 90071
        Telephone: (213) 457-1800
    5   Facsimile: (213) 457-1850

    6   Attorneys for Defendant
        JPMORGAN CHASE BANK, N.A., incorrectly named as CHASE BANK U.S.A.,
    7   N.A.

    8
                            UNITED STATES DISTRICT COURT
    9
             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
   10
   11
   12   RAVI DHAMEJA, an individual,               Case No. 2:20-cv-01305 ODW (MAAx)

   13              Plaintiff,                      Hon. Otis D. Wright II

   14        v.
                                                   STIPULATED PROTECTIVE
   15   EQUIFAX INFORMATION                        ORDER
        SERVICES, LLC; CHASE BANK
   16   U.S.A., N.A.; and DOES 1 through 10,
        inclusive,
   17              Defendants.
   18
   19   JPMORGAN CHASE BANK, N.A.,

   20              Counter-Claimant,

   21        v.

   22   RAVI DHAMEJA,

   23              Counter-Defendant.

   24
   25
   26
   27
   28
                                               1
                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 2 of 19 Page ID #:143



    1   1.    PURPOSES AND LIMITATIONS
    2         Discovery in this action is likely to involve production of confidential,
    3   proprietary, or private information for which special protection from public
    4   disclosure and from use for any purpose other than prosecuting this litigation may
    5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
    6   enter the following Stipulated Protective Order. The parties acknowledge that this
    7   Stipulated Protective Order does not confer blanket protections on all disclosures or
    8   responses to discovery and that the protection it affords from public disclosure and
    9   use extends only to the limited information or items that are entitled to confidential
   10   treatment under the applicable legal principles. The parties further acknowledge, as
   11   set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
   12   them to file confidential information under seal; Local Rule 79-5 sets forth the
   13   procedures that must be followed and the standards that will be applied when a
   14   party seeks permission from the Court to file material under seal.Discovery in this
   15   action is likely to involve production of confidential,proprietary, or private
   16   information for which special protection from publicdisclosure and from use for
   17   any purpose other than prosecuting this litigation maybe warranted.
   18
   19   2.    GOOD CAUSE STATEMENT
   20         This action is likely to involve trade secrets, customer and pricing lists and
   21   other valuable research, development, commercial, financial, technical and/or
   22   proprietary information for which special protection from public disclosure and
   23   from use for any purpose other than prosecution of this action is warranted. Such
   24   confidential and proprietary materials and information consist of, among other
   25   things, confidential business or financial information, information regarding
   26   confidential business practices, or other confidential research, development, or
   27
   28
                                                  2
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 3 of 19 Page ID #:144



    1   commercial information (including information implicating privacy rights of third
    2   parties), information otherwise generally unavailable to the public, or which may be
    3   privileged or otherwise protected from disclosure under state or federal statutes,
    4   court rules, case decisions, or common law. Accordingly, to expedite the flow of
    5   information, to facilitate the prompt resolution of disputes over confidentiality of
    6   discovery materials, to adequately protect information the parties are entitled to
    7   keep confidential, to ensure that the parties are permitted reasonable necessary uses
    8   of such material in preparation for and in the conduct of trial, to address their
    9   handling at the end of the litigation, and to serve the ends of justice, a protective
   10   order for such information is justified in this matter. It is the intent of the parties
   11   that information will not be designated as confidential for tactical reasons and that
   12   nothing be so designated without a good faith belief that it has been maintained in a
   13   confidential, non-public manner, and there is good cause why it should not be part
   14   of the public record of this case.
   15
   16   3.    DEFINITIONS
   17         3.1.   Action: This pending federal lawsuit.
   18         3.2.   Challenging Party: A Party or Nonparty that challenges the
   19                designation of information or items under this Stipulated Protective
   20                Order.
   21         3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
   22                how it is generated, stored or maintained) or tangible things that
   23                qualify for protection under Federal Rule of Civil Procedure 26(c), and
   24                as specified above in the Good Cause Statement.
   25         3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well
   26                as their support staff).
   27
   28
                                                    3
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 4 of 19 Page ID #:145



    1        3.5.   Designating Party: A Party or Nonparty that designates information or
    2               items that it produces in disclosures or in responses to discovery as
    3               “CONFIDENTIAL.”
    4        3.6.   Disclosure or Discovery Material: All items or information, regardless
    5               of the medium or manner in which it is generated, stored, or
    6               maintained (including, among other things, testimony, transcripts, and
    7               tangible things), that isproduced or generated in disclosures or
    8               responses to discovery in this matter.
    9        3.7.   Expert: A person with specialized knowledge or experience in a
   10               matter pertinent to the litigation who has been retained by a Party or its
   11               counsel to serve as an expert witness or as a consultant in this Action.
   12        3.8.   In-House Counsel: Attorneys who are employees of a party to this
   13               Action. In-House Counsel does not include Outside Counsel of
   14               Record or any other outside counsel.
   15        3.9.   Nonparty: Any natural person, partnership, corporation, association,
   16               or other legal entity not named as a Party to this action.
   17        3.10. Outside Counsel of Record: Attorneys who are not employees of a
   18               party to this Action but are retained to represent or advise a party to
   19               this Action and have appeared in this Action on behalf of that party or
   20               are affiliated with a law firm which has appeared on behalf of that
   21               party, and includes support staff.
   22        3.11. Party: Any party to this Action, including all of its officers, directors,
   23               employees, consultants, retained experts,In-House Counsel, and
   24               Outside Counsel of Record (and their support staffs).
   25        3.12. Producing Party: A Party or Nonparty that produces Disclosure or
   26               Discovery Material in this Action.
   27
   28
                                                 4
                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 5 of 19 Page ID #:146



    1          3.13. Professional Vendors: Persons or entities that provide litigation
    2                 support services (e.g., photocopying, videotaping, translating,
    3                 preparing exhibits or demonstrations, and organizing, storing, or
    4                 retrieving data in any form or medium) and their employees and
    5                 subcontractors.
    6          3.14. Protected Material: Any Disclosure or Discovery Material that is
    7                 designated as “CONFIDENTIAL.”
    8          3.15. Receiving Party: A Party that receives Disclosure or Discovery
    9                 Material from a Producing Party.
   10
   11   4.     SCOPE
   12          The protections conferred by this Stipulated Protective Order cover not only
   13   Protected Material, but also (1) any information copied or extracted from Protected
   14   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
   15   and (3) any testimony, conversations, or presentations by Parties or their Counsel
   16   that might reveal Protected Material.
   17          Any use of Protected Material at trial shall be governed by the orders of the
   18   trial judge. This Stipulated Protective Order does not govern the use of Protected
   19   Material at trial.
   20
   21   5.     DURATION
   22          Even after final disposition of this litigation, the confidentiality obligations
   23   imposed by this Stipulated Protective Order shall remain in effect until a
   24   Designating Party agrees otherwise in writing or a court order otherwise directs.
   25   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
   26   defenses in this Action, with or without prejudice; and (2) final judgment herein
   27
   28
                                                    5
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 6 of 19 Page ID #:147



    1   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
    2   reviews of this Action, including the time limits for filing any motions or
    3   applications for extension of time pursuant to applicable law.
    4
    5   6.    DESIGNATING PROTECTED MATERIAL
    6         6.1.   Exercise of Restraint and Care in Designating Material for Protection.
    7                      Each Party or Nonparty that designates information or items for
    8                protection under this Stipulated Protective Order must take care to
    9                limit any such designation to specific material that qualifies under the
   10                appropriate standards. The Designating Party must designate for
   11                protection only those parts of material, documents, items, or oral or
   12                written communications that qualify so that other portions of the
   13                material, documents, items, or communications for which protection is
   14                not warranted are not swept unjustifiably within the ambit of this
   15                Stipulated Protective Order.
   16                      Mass, indiscriminate, or routinized designations are prohibited.
   17                Designations that are shown to be clearly unjustified or that have been
   18                made for an improper purpose (e.g., to unnecessarily encumber the
   19                case development process or to impose unnecessary expenses and
   20                burdens on other parties) may expose the Designating Party to
   21                sanctions.
   22         6.2.   Manner and Timing of Designations.
   23                      Except as otherwise provided in this Stipulated Protective Order
   24                (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
   25                Disclosure or Discovery Material that qualifies for protection under
   26                this Stipulated Protective Order must be clearly so designated before
   27
   28
                                                    6
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 7 of 19 Page ID #:148



    1              the material is disclosed or produced.
    2                    Designation in conformity with this Stipulated Protective Order
    3              requires the following:
    4              (a)   For information in documentary form (e.g., paper or electronic
    5                    documents, but excluding transcripts of depositions or other
    6                    pretrial or trial proceedings), that the Producing Party affix at a
    7                    minimum, the legend “CONFIDENTIAL” to each page that
    8                    contains protected material. If only a portion or portions of the
    9                    material on a page qualifies for protection, the Producing Party
   10                    also must clearly identify the protected portion(s) (e.g., by
   11                    making appropriate markings in the margins).
   12                           A Party or Nonparty that makes original documents
   13                    available for inspection need not designate them for protection
   14                    until after the inspecting Party has indicated which documents it
   15                    would like copied and produced. During the inspection and
   16                    before the designation, all of the material made available for
   17                    inspection shall be deemed “CONFIDENTIAL.” After the
   18                    inspecting Party has identified the documents it wants copied
   19                    and produced, the Producing Party must determine which
   20                    documents, or portions thereof, qualify for protection under this
   21                    Stipulated Protective Order. Then, before producing the
   22                    specified documents, the Producing Party must affix the legend
   23                    “CONFIDENTIAL” to each page that contains Protected
   24                    Material. If only a portion or portions of the material on a page
   25                    qualifies for protection, the Producing Party also must clearly
   26                    identify the protected portion(s) (e.g., by making appropriate
   27
   28
                                                7
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 8 of 19 Page ID #:149



    1                     markings in the margins).
    2               (b)   For testimony given in depositions, that the Designating Party
    3                     identify the Disclosure or Discovery Material on the record,
    4                     before the close of the deposition, all protected testimony.
    5               (c)   For information produced in nondocumentary form, and for any
    6                     other tangible items, that the Producing Party affix in a
    7                     prominent place on the exterior of the container or containers in
    8                     which the information is stored the legend “CONFIDENTIAL.”
    9                     If only a portion or portions of the information warrants
   10                     protection, the Producing Party, to the extent practicable, shall
   11                     identify the protected portion(s).
   12
   13        6.3.   Inadvertent Failure to Designate.
   14                     If timely corrected, an inadvertent failure to designate qualified
   15               information or items does not, standing alone, waive the Designating
   16               Party’s right to secure protection under this Stipulated Protective Order
   17               for such material. Upon timely correction of a designation, the
   18               Receiving Party must make reasonable efforts to assure that the
   19               material is treated in accordance with the provisions of this Stipulated
   20               Protective Order.
   21
   22   7.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
   23        7.1.   Timing of Challenges.
   24                     Any Party or Nonparty may challenge a designation of
   25               confidentiality at any time that is consistent with the Court’s
   26               Scheduling Order.
   27
   28
                                                 8
                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 9 of 19 Page ID #:150



    1         7.2.   Meet and Confer.
    2                      The Challenging Party shall initiate the dispute resolution
    3                process, which shall comply with Local Rule 37.1 et seq., and with
    4                Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
    5                Conference for Discovery Disputes”).1
    6         7.3.   Burden of Persuasion.
    7                      The burden of persuasion in anysuch challenge proceeding shall
    8                be on the Designating Party. Frivolous challenges, and those made for
    9                an improper purpose (e.g., to harass or impose unnecessary expenses
   10                and burdens on other parties) may expose the Challenging Party to
   11                sanctions. Unless the Designating Party has waived or withdrawn the
   12                confidentiality designation, all parties shall continue to afford the
   13                material in question the level of protection to which it is entitled under
   14                the Producing Party’s designation until the Court rules on the
   15                challenge.
   16
   17   8.    ACCESS TO AND USE OF PROTECTED MATERIALS
   18         8.1.   Basic Principles.
   19                      A Receiving Party may use Protected Material that is disclosed
   20                or produced by another Party or by a Nonparty in connection with this
   21                Action only for prosecuting, defending, or attempting to settle this
   22                Action. Such Protected Material may be disclosed only to the
   23                categories of persons and under the conditions described in this
   24                Stipulated Protective Order. When the Action reaches a final
   25
   26   1
         Judge Audero’s Procedures are available at
   27   https://www.cacd.uscourts.gov/honorable-maria-audero.
   28
                                                  9
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 10 of 19 Page ID #:151



    1                disposition, a Receiving Party must comply with the provisions of
    2                Section 14 below.
    3                      Protected Material must be stored and maintained by a
    4                Receiving Party at a location and in a secure manner that ensures that
    5                access is limited to the persons authorized under this Stipulated
    6                Protective Order.
    7         8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
    8                      Unless otherwise ordered by the Court or permitted in writing
    9                by the Designating Party, a Receiving Party may disclose any
   10                information or item designated “CONFIDENTIAL” only to:
   11                (a)   The Parties, the Receiving Party’s Outside Counsel of Record,
   12                      as well as employees of said Outside Counsel of Record to
   13                      whom it is reasonably necessary to disclose the information for
   14                      this Action;
   15                (b)   The officers, directors, and employees (including In-House
   16                      Counsel) of the Receiving Party to whom disclosure is
   17                      reasonably necessary for this Action;
   18                (c)   Experts of the Receiving Party to whom disclosure is reasonably
   19                      necessary for this Action and who have signed the
   20                      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   21                (d)   The Court, the jury, and its personnel;
   22                (e)   Court reporters and their staff;
   23                (f)   Professionaljury or trial consultants, mock jurors, and
   24                      Professional Vendors to whom disclosure is reasonably
   25                      necessary or this Action and who have signed the
   26                      “Acknowledgment and Agreement to be Bound” (Exhibit A);
   27
   28
                                                 10
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 11 of 19 Page ID #:152



    1               (g)    The author or recipient of a document containing the
    2                      information or a custodian or other person who otherwise
    3                      possessed or knew the information;
    4               (h)    During their depositions, witnesses, and attorneys for witnesses,
    5                      in the Action to whom disclosure is reasonably necessary
    6                      provided: (i) the deposing party requests that the witness sign
    7                      the “Acknowledgment and Agreement to Be Bound” (Exhibit
    8                      A); and (ii) the witness will not be permitted to keep any
    9                      confidential information unless they sign the “Acknowledgment
   10                      and Agreement to Be Bound,” unless otherwise agreed by the
   11                      Designating Party or ordered by the Court. Pages of transcribed
   12                      deposition testimony or exhibits to depositions that reveal
   13                      Protected Material may be separately bound by the court
   14                      reporter and may not be disclosed to anyone except as permitted
   15                      under this Stipulated Protective Order; and
   16               (i)    Any mediator or settlement officer, and their supporting
   17                      personnel, mutually agreed upon by any of the parties engaged
   18                      in settlement discussions.
   19
   20   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
   21         PRODUCED IN OTHER LITIGATION
   22         If a Party is served with a subpoena or a court order issued in other litigation
   23   that compels disclosure of any information or items designated in this Action as
   24   “CONFIDENTIAL,” that Party must:
   25         (a)   Promptly notify in writing the Designating Party. Such notification
   26               shall include a copy of the subpoena or court order;
   27
   28
                                                 11
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 12 of 19 Page ID #:153



    1         (b)    Promptly notify in writing the party who caused the subpoena or order
    2                to issue in the other litigation that some or all of the material covered
    3                by the subpoena or order is subject to this Stipulated Protective Order.
    4                Such notification shall include a copy of this Stipulated Protective
    5                Order; and
    6         (c)    Cooperate with respect to all reasonable procedures sought to be
    7                pursued by the Designating Party whose Protected Material may be
    8                affected.
    9         If the Designating Party timely seeks a protective order, the Party served with
   10   the subpoena or court order shall not produce any information designated in this
   11   action as “CONFIDENTIAL” before a determination by the Court from which the
   12   subpoena or order issued, unless the Party has obtained the Designating Party’s
   13   permission. The Designating Party shall bear the burden and expense of seeking
   14   protection in that court of its confidential material and nothing in these provisions
   15   should be construed as authorizing or encouraging a Receiving Party in this Action
   16   to disobey a lawful directive from another court.
   17
   18
   19
   20   10.   A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
   21         PRODUCED IN THIS LITIGATION
   22         10.1. Application.
   23                       The terms of this Stipulated Protective Order are applicable to
   24                information produced by a Nonparty in this Action and designated as
   25                “CONFIDENTIAL.” Such information produced by Nonparties in
   26                connection with this litigation is protected by the remedies and relief
   27
   28
                                                  12
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 13 of 19 Page ID #:154



    1               provided by this Stipulated Protective Order. Nothing in these
    2               provisions should be construed as prohibiting a Nonparty from seeking
    3               additional protections.
    4         10.2. Notification.
    5                        In the event that a Party is required, by a valid discovery
    6               request, to produce a Nonparty’s confidential information in its
    7               possession, and the Party is subject to an agreement with the Nonparty
    8               not to produce the Nonparty’s confidential information, then the Party
    9               shall:
   10               (a)      Promptly notify in writing the Requesting Party and the
   11                        Nonparty that some or all of the information requested is subject
   12                        to a confidentiality agreement with a Nonparty;
   13               (b)      Promptly provide the Nonparty with a copy of the Stipulated
   14                        Protective Order in this Action, the relevant discovery
   15                        request(s), and a reasonably specific description of the
   16                        information requested; and
   17               (c)      Make the information requested available for inspection by the
   18                        Nonparty, if requested.
   19         10.3. Conditions of Production.
   20                        If the Nonparty fails to seek a protective order from this Court
   21               within fourteen (14) days after receiving the notice and accompanying
   22               information, the Receiving Party may produce the Nonparty’s
   23               confidential information responsive to the discovery request. If the
   24               Nonparty timely seeks a protective order, the Receiving Party shall not
   25               produce any information in its possession or control that is subject to
   26               the confidentiality agreement with the Nonparty before a
   27
   28
                                                   13
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 14 of 19 Page ID #:155



    1                determination by the Court. Absent a court order to the contrary, the
    2                Nonparty shall bear the burden and expense of seeking protection in
    3                this Court of its Protected Material.
    4
    5   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    7   Protected Material to any person or in any circumstance not authorized under this
    8   Stipulated Protective Order, the Receiving Party immediately must (1) notify in
    9   writing the Designating Party of the unauthorized disclosures, (2) use its best
   10   efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
   11   person or persons to whom unauthorized disclosures were made of all the terms of
   12   this Stipulated Protective Order, and (4) request such person or persons to execute
   13   the “Acknowledgment and Agreement to be Bound” (Exhibit A).
   14
   15   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   16         PROTECTED MATERIAL
   17         When a Producing Party gives notice to Receiving Parties that certain
   18   inadvertently produced material is subject to a claim of privilege or other
   19   protection, the obligations of the Receiving Parties are those set forth in Federal
   20   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   21   whatever procedure may be established in an e-discovery order that provides for
   22   production without prior privilege review. Pursuant to Federal Rule of Evidence
   23   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   24   of a communication or information covered by the attorney-client privilege or work
   25   product protection, the parties may incorporate their agreement in the Stipulated
   26   Protective Order submitted to the Court.
   27
   28
                                                   14
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 15 of 19 Page ID #:156



    1
    2   13.   MISCELLANEOUS
    3         13.1. Right to Further Relief.
    4                      Nothing in this Stipulated Protective Order abridges the right of
    5                any person to seek its modification by the Court in the future.
    6         13.2. Right to Assert Other Objections.
    7                      By stipulating to the entry of this Stipulated Protective Order, no
    8                Party waives any right it otherwise would have to object to disclosing
    9                or producing any information or item on any ground not addressed in
   10                this Stipulated Protective Order. Similarly, no Party waives any right
   11                to object on any ground to use in evidence of any of the material
   12                covered by this Stipulated Protective Order.
   13         13.3. Filing Protected Material.
   14                      A Party that seeks to file under seal any Protected Material must
   15                comply with Local Rule 79-5. Protected Material may only be filed
   16                under seal pursuant to a court order authorizing the sealing of the
   17                specific Protected Material at issue. If a Party's request to file
   18                Protected Material under seal is denied by the Court, then the
   19                Receiving Party may file the information in the public record unless
   20                otherwise instructed by the Court.
   21
   22   14.   FINAL DISPOSITION
   23         After the final disposition of this Action, within sixty (60) days of a written
   24   request by the Designating Party, each Receiving Party must return all Protected
   25   Material to the Producing Party or destroy such material. As used in this
   26   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   27
   28
                                                  15
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 16 of 19 Page ID #:157



    1   summaries, and any other format reproducing or capturing any of the Protected
    2   Material. Whether the Protected Material is returned or destroyed, the Receiving
    3   Party must submit a written certification to the Producing Party (and, if not the
    4   same person or entity, to the Designating Party) by the 60-day deadline that
    5   (1) identifies (by category, where appropriate) all the Protected Material that was
    6   returned or destroyed and (2) affirms that the Receiving Party has not retained any
    7   copies, abstracts, compilations, summaries or any other format reproducing or
    8   capturing any of the Protected Material. Notwithstanding this provision, Counsel is
    9   entitled to retain an archival copy of all pleadings; motion papers; trial, deposition,
   10   and hearing transcripts; legal memoranda; correspondence; deposition and trial
   11   exhibits; expert reports; attorney work product; and consultant and expert work
   12   product, even if such materials contain Protected Material. Any such archival
   13   copies that contain or constitute Protected Material remain subject to this Stipulated
   14   Protective Order as set forth in Section 5.
   15   15.   VIOLATION
   16         Any violation of this Stipulated Order may be punished by any and all
   17   appropriate measures including, without limitation, contempt proceedings and/or
   18   monetary sanctions.
   19
   20   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

   21
   22   Dated: December 21, 2020                /s/Cory M. Teed
                                                Cory M. Teed
   23                                           Attorney for Plaintiff
   24
        Dated: December 22, 2020                /s/ Hakop Stepanyan
   25                                           Brian H. Newman
   26                                           Hakop Stepanyan
                                                Attorney(s) for Defendant(s)
   27
   28
                                                  16
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 17 of 19 Page ID #:158



    1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                         DER
                                           RED.
    2
    3   Dated:   12/23/20
    4                                            Maria
                                                     ia A.
                                                        A. Audero
                                                           Audero
                                                 United
                                                    ted States Magistrate Judge
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            17
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 18 of 19 Page ID #:159



    1                                         EXHIBIT A
    2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3           I,                                [full name], of
    4                         [address], declare under penalty of perjury that I have read in its
    5   entirety and understand the Stipulated Protective Order that was issued by the
    6   United States District Court for the Central District of California on
    7           [date] in the case of
    8            [case name and number]. I agree to comply with and to be bound by all the
    9   terms of this Stipulated Protective Order, and I understand and acknowledge that
   10   failure to so comply could expose me to sanctions and punishment in the nature of
   11   contempt. I solemnly promise that I will not disclose in any manner any
   12   information or item that is subject to this Stipulated Protective Order to any person
   13   or entity except in strict compliance with the provisions of this Stipulated Protective
   14   Order.
   15           I further agree to submit to the jurisdiction of the United States District Court
   16   for the Central District of California for the purpose of enforcing the terms of this
   17   Stipulated Protective Order, even if such enforcement proceedings occur after
   18   termination of this action. I hereby appoint                               [full name]
   19   of                                                     [address and telephone number]
   20   as my California agent for service of process in connection with this action or any
   21   proceedings related to enforcement of this Stipulated Protective Order.
   22
   23   Signature:
   24   Printed Name:
   25   Date:
   26   City and State Where Sworn and Signed:
   27
   28
                                                   18
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01305-ODW-MAA Document 35 Filed 12/23/20 Page 19 of 19 Page ID #:160



    1                           CERTIFICATE OF SERVICE
    2
        I hereby certify that on December 22, 2020, the foregoing document was filed and
    3   served electronically using the CM/ECF system, and served by U.S. Mail on
        anyone unable to receive a notice of electronic filing
    4
    5                                                    /s/ Hakop Stepanyan___
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               19
                                STIPULATED PROTECTIVE ORDER
